Case 1:20-cv-00788-HYJ-RSK ECF No. 18, PageID.108 Filed 11/24/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

GONZALO VALLE ARRIZON, et al.,
                                                              Case No. 1:20-cv-788
       Plaintiffs,
                                                              Hon. Hala Y. Jarbou
               v.                                             United States District Court Judge

CHAD F. WOLF, et al.,

                  Defendants.
_________________________________/

     PLAINTIFFS’ UNOPPOSED MOTION FOR A THREE-MONTH EXTENSION

       NOW COME Plaintiffs and for their unopposed motion for a three-month extension of

time to file their amended complaint or brief in opposition to motion to dismiss state as follows:

       1.      On November 13, 2020, the parties submitted a Stipulation and (proposed) Order

Extending Deadline to File Amended Complaint or Brief in Opposition to Motion to Dismiss.

(ECF No. 16, PageID.104-106) While the parties agreed concerning the relief sought, they did

not necessarily agree on how the need should be explained to the Court. In the end, the

explanation given that the parties could stipulate to was a vague statement that “in light of

current events, Plaintiffs believe that additional time to evaluate how to proceed in this litigation

would be appropriate, and Defendants do not oppose such an extension.” Id, at PageID.104-105.

       2.       On November 19, 2020, the Court granted the requested extension in part,

ordering that “Plaintiffs shall file their amended complaint or brief in opposition to motion to

dismiss on or before December 7, 2020.” (ECF No. 17, PageID.107)

       3.      The parties have been engaged in good faith settlement negotiations which appear

as though they may be fruitful. Specifically, on November 23, 2020, counsel for the Plaintiffs

sent an email to counsel for the Defendants with a proposed stipulation that would resolve Count
Case 1:20-cv-00788-HYJ-RSK ECF No. 18, PageID.109 Filed 11/24/20 Page 2 of 3




I and Count II of the complaint in this matter. Mr. Early, counsel for the Defendants, replied on

November 24, 2020, that “we’re running the proposed stipulation through the relevant channels

at DOJ and DHS, although given the holiday, we may not have an answer for you this week.”1

       4.      Assuming the parties do amicably resolve Count I and Count II of the complaint,

the issues still before the Court are narrowed to Count III - the claim under the Religious

Freedom Restoration Act, 42 U.S.C. § 2000bb-1 (herein “RFRA”). Plaintiffs intend to amend

this count to sue appropriate Defendants in their individual capacities and to seek monetary

damages. Two federal appeals courts have held that RFRA allows money damages against

federal employees sued in their individual capacity. Tanvir v. Tanzin, 894 F.3d 449 (2nd Cir.

2018); Mack v. Warden Loretto FCI, 839 F.3d 286 (3d Cir. 2016). The question is now before

the Supreme Court of the United States.2

       5.      Under Federal Rule of Civil Procedure 6(b)(1)(2), the Court may, for good cause

shown, extend the time for an act to be done, with or without notice, if a party makes such a

request before the original time expires. W.D. Mich. LCivR 7.1(c) also provides the Court with

discretion to enlarge the time period under the rule, with or without notice. This Court’s

discretion to manage its docket is broad. Am. Civil Liberties Union of Kentucky v. McCreary Cty.

Ky., 607 F.3d 439, 451 (6th Cir. 2010).

       6.      “Continuances can serve as an important management tool for adjudicators and

promote efficient case management. …[I]t can be wasteful and inefficient to plow ahead




1
  The information regarding settlement referenced in paragraph 3 of this unopposed motion is not
provided to prove or disprove the validity or amount of a disputed claim or for impeachment
purposes. Rather, it is offered for another purpose i.e. to explain the reason a further extension is
warranted.
2
  The Supreme Court granted certiorari in Tanvir on November 22, 2019 (Case No. 19-71) and
oral argument was held on October 6, 2020.
Case 1:20-cv-00788-HYJ-RSK ECF No. 18, PageID.110 Filed 11/24/20 Page 3 of 3




immediately.” Matter of L-A-B-R-, 27 I&N Dec. 405, 407 (A.G. 2018) (internal citations and

quotations omitted). Immediately briefing the issue of monetary damages under RFRA would be

a wasteful expenditure of the parties’ resources. Likewise, it would be a waste of limited judicial

resources for the Court to immediately review the briefs and decide the matter when the Supreme

Court is scheduled to decide the legal question shortly. The Supreme Court’s decision may

resolve the matter entirely. At a minimum, it will provide the parties and this Court importance

guidance. For these reasons, there is good cause for a further extension while we await the

Supreme Court’s opinion.

       7.      Plaintiffs, therefore, move that the Court extend the time to file their amended

complaint or brief in opposition to motion to dismiss until March 7, 2021. Counsel have

conferred by email in connection with this request and Defendants do not oppose the motion as

reflected in the separately-filed Certificate of Concurrence.

Dated: November 24, 2020              Respectfully Submitted,

                                      /s/ Marc Asch (P75499)
                                      The Law Office of Marc Asch
                                      137 N. Park St., Suite 201B
                                      Kalamazoo, MI 49007
                                      (617) 653-8184
                                      marc.a.asch@gmail.com
                                      Attorney for Plaintiffs
